          Case 8-19-77656-las      Doc 15    Filed 11/20/19     Entered 11/20/19 13:41:14



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NEW YORK


In re:                                                                 Bankr. Case No. 19-77656-LAS-11
CLIFTON COLE                                                                                   Chapter 11
         Debtor(s)

                                        REQUEST FOR NOTICE



    Pursuant to Rule 2002(g), Americredit Financial Services, Inc. dba GM Financial hereby requests that
all notices, pleadings and other documents in this case be served upon it at the following address:

                                 Americredit Financial Services, Inc. dba GM Financial
                                 PO Box 183853
                                 Arlington, TX 76096




                                                    /s/ Mandy Youngblood
                                                 By__________________________________

                                                      Mandy Youngblood
                                                      PO Box 183853
                                                      Arlington, TX 76096
                                                      877-203-5538
                                                      877-259-6417
                                                      Customer.service.bk@gmfinancial.com
          Case 8-19-77656-las      Doc 15    Filed 11/20/19    Entered 11/20/19 13:41:14



                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NEW YORK


In re:                                                                 Bankr. Case No. 19-77656-LAS-11
CLIFTON COLE                                                                                  Chapter 11
         Debtor(s)


Certificate of Service
This Request for Notice was served electronically on the following individuals on November 18, 2019 :

         BTZALEL HIRSCHHORN                                US TRUSTEE
         8002 KEW GARDENS RD                               LONG ISLAND FEDERAL COURTHOUSE 5
         KEW GARDENS, NY 11415                             CENTRAL ISLIP, NY 11722



                                                           /s/ Mandy Youngblood
                                                        By___________________________________
                                                            Mandy Youngblood
 xxxxx43464 / 1005513
